Ninth Court of Appeals
BE IT REMEMBERED:

              THAT at the term of the Honorable Ninth Court of Appeals of the State of Texas,
begun and holden at Beaumont on the 1st day of January, A.D. 2015, present, Chief Justice
STEVE MCKEITHEN and Justices CHARLES KREGER, HOLLIS HORTON and LEANNE
JOHNSON.

               “Pursuant to and in compliance with an Order of the Supreme Court of Texas,
dated September 22, 2015, it is ordered that these causes be transferred to the Thirteenth Court of
Appeals, at Corpus Christi, Texas, and that the Clerk of this Court certify all orders made in this
Court, and transmit all records and papers in said cause to the Clerk of the Thirteenth Court of
Appeals.

       09-15-356-CV           Sandeep Patel v. Harbor Hospice of Beaumont, LP et al
       09-15-357-CR           Ronnie Weeden v. State of Texas
       09-15-366-CV           Haywood WI Units,Ltd v. B&S Dunagan Investments, Ltd et al
       09-15-367-CV           Brenda Liecht v. Property Owners Purchasing Group
       09-15-368-CV           James Allen Pelloat v. Katherine Pelloat McKay
       09-15-369-CR           Rockline Kennedy v. State of Texas
       09-15-371-CV           In the Interest of K.B.
       09-15-372-CV           Reginald Trainer et al v. City of Port Arthur
       09-15-374-CR           Keith Hickman v. State of Texas
       09-15-376-CR           Christine Johnson v. State of Texas
       09-15-377-CR           Christine Johnson v. State of Texas
       09-15-379-CR           Orville Clay Russell v. State of Texas
       09-15-381-CV           Clarence W. Lewis v. City of Conroe
       09-15-382-CV           Sally Valadez v. Kelsey-Seybold Medical Group, PLLC et al
       09-15-383-CR           Amanda Birdsong v. State of Texas
       09-15-391-CV           James E. Redd v. Sarah K. Redd
       09-15-392-CR           Darrius Hemmingway vs State of Texas
       09-15-393-CV           John C. Dempsey et al v. U.S. Money Reserve, Inc.
       09-15-394-CR           Sammy Valdez v. State of Texas
       09-15-395-CR           Sammy Valdez v. State of Texas
       09-15-396-CR           Pedro Alvarez v. State of Texas

               I, Carol Anne Harley, Clerk of the Court of Appeals for the Ninth District of
Texas, at the City of Beaumont, herein certify that the foregoing is a true copy of this Court’s
order entered from this Court to the Court of Appeals for the Thirteenth District of Texas at
Corpus Christi as appears of record in Minute Book Volume 20.”
              IN WITNESS WHEREOF, I hereunto set my hand and affix the seal of this Court
at Beaumont this 1st of October 2015.



                                         __________________________
                                         Carol Anne Harley
                                         Clerk of the Court